Citation Nr: 1046922	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an increased rating for service-connected 
coronary artery disease (CAD) with history of myocardial 
infarction and ventricular fibrillation, currently evaluated as 
60 percent disabling.

2.	Entitlement to individual unemployability (TDIU) due to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Sean A Ravin, Attorney


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to June 1972 
and from August 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In September 2007, the Board denied the Veteran's 
claim.  The Veteran subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The attorney for 
the appellant and the Secretary of Veterans Affairs filed a Joint 
Motion for Remand in October 2008.  By Order of the Court in 
October 2008, the September 2007 Board decision was vacated and 
the claim was returned to the Board.  In September 2009, the 
Board remanded this matter to the RO for additional development.  
In March 2010, the Board remanded this matter to the RO for 
additional adjudication.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent medical evidence fails to show that the 
Veteran's service-connected CAD with history of myocardial 
infarction and ventricular fibrillation is productive of chronic 
congestive heart failure; or, dyspnea, fatigue, angina, 
dizziness, or syncope at workloads of 3 METs or less; or, left 
ventricular diastolic dysfunction with an estimated ejection 
fraction of less than 30 percent.  

3.	The Veteran's only service-connected disability is CAD with 
history of myocardial infarction and ventricular fibrillation, 
which is evaluated as 60 percent disabling.

4.	The medical evidence of record does not indicate that the 
Veteran's service-connected disability has rendered him unable to 
secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.	The criteria for a disability rating in excess of 60 percent 
for service-connected CAD with history of myocardial infarction 
and ventricular fibrillation have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Code 7005-7006 (2010).

2.	The criteria for a total disability rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, and 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in June 2006 regarding 
his TDIU claim and in August 2006 regarding his CAD claim.  These 
letters addressed the notice elements and were sent prior to the 
initial AOJ decisions.  The letters informed the appellant of 
what evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

The August 2006 letter also included the notice provision 
pertaining to how VA assigns disability ratings and effective 
dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board concludes that the requirements of 
the notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214 and VA medical records.  A VA opinion with respect to 
the issues on appeal was obtained in January 2010.  38 C.F.R. § 
3.159(c)(4).  The Board finds that the RO complied with its 2009 
and 2010 remands.  Stegall v. West, 11 Vet. App. 268 (1998).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case was sufficient, as it was predicated on a full reading of 
the Veteran's medical records.  The VA examination reflected that 
the examiners reviewed the Veteran's complete claims file, 
considered the past medical history, recorded his current 
complaints, and conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  

Although the Veteran, through his representative, asserts that 
the January 2010 is inadequate, the Board disagrees.  Although 
the Veteran's representative asserted that a social and 
industrial survey was not conducted in accordance with Cathell v. 
Brown, 8 Vet. App. 539 (1996), the Board find that under the 
Cathell decision, an industrial survey is not required.  
Additionally, the Veteran's representative asserts that a cardiac 
CTA should have been performed, the Board does not find that it 
was necessary.  The VA examiner, a cardiology fellow, performed 
sufficient testing to rate the Veteran's disability under the 
criteria set forth in the VA regulations.  Further, the examiner 
noted that the CTA would only show the anatomy of the Veteran's 
cardiac anomaly, not that it would affect the test results or the 
conclusion reached by the examiner.  Therefore, the Board finds 
that the VA examination was adequate for rating purposes.  See 38 
C.F.R. § 4.2 (2010).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met. 38 C.F.R. § 
3.159(c)(4) (2010).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

CAD

The Board notes that effective April 23, 2006 through July 31, 
2006, the Veteran was assigned a temporary 100 percent evaluation 
for his service-connected CAD with history of myocardial 
infarction and ventricular fibrillation.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005-7006 (2010).  Effective August 1, 2006, the 
Veteran was assigned a 60 percent rating for that disability.  
The Veteran is appealing the assignment of the 60 percent rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based as far as practical on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2010).  When making determinations 
as to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and circumstances.  
38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2010).  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2010).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

The Veteran's CAD with history of myocardial infarction and 
ventricular fibrillation is currently assigned a 60 percent 
rating under Diagnostic Code 7005-7006. Hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis for 
the evaluation assigned.  38 C.F.R. § 4.27 (2010).  Diagnostic 
Code 7005 is assigned for arteriosclerotic heart disease 
(coronary artery disease) and Diagnostic Code 7006 is assigned 
for myocardial infarction.

Under Diagnostic Code 7006, a 100 percent rating is assigned 
during and for three months following myocardial infarction, 
documented by laboratory tests.  38 C.F.R. § 4.104, Diagnostic 
Code 7006 (2010).  Thereafter, a 100 percent evaluation may be 
assigned when the documented myocardial infarction results in 
chronic congestive heart failure, or; where a workload of 3 METs 
(metabolic equivalents) or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; where there is left 
ventricular dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7006 (2010).  The 
criteria for a 100 percent rating pursuant to Diagnostic Code 
7005 are the same as for Diagnostic Code 7006 after the three 
month period following myocardial infarction.  See Id.

Private medical records in April 2006 show that the Veteran 
underwent coronary angiography after being brought in for a 
myocardial infarction.  An echocardiogram revealed left 
ventricular enlargement and hypertrophy with ejection fraction of 
30 percent, left atrial enlargement with moderate mitral 
regurgitation, and severe tricuspid regurgitation with moderate 
pulmonary hypertension.  The Veteran was discharged from the 
hospital three days later.  The Board notes that this incident 
was the basis of the temporary 100 percent evaluation.  

Subsequently, VA treatment notes in April 2006 show that the 
Veteran continued to experience chest pain and shortness of 
breath.  He sought treatment and was discharged the same day.  An 
echocardiogram was performed in September 2006 which revealed 
left atrial enlargement, normal left ventricular systolic 
function of ejection fraction of 55 +/- 0.05, no pericardial 
effusion, trace mitral and tricuspid insufficiency, left 
ventricular diastolic dysfunction and mild pulmonary hypertension 
(calculated right ventricular systolic pressure of 36 mm Hg). 

In February 2007, the Veteran was diagnosed with unstable angina.  
In an April 2007 treatment note, it was noted that since February 
2007, the Veteran was chest pain free, denied palpitations, 
dyspnea, fevers/chills, nausea/vomiting, cough, bright red blood 
per rectum, constipation/diarrhea, or any urinary problems.  In a 
December 2008 treatment note, the Veteran's cardiac history was 
noted and it was also noted that the Veteran had not seen a 
cardiologist in a long time.  

In May 2009, the Veteran was seen by a cardiologist, but refused 
an exercise stress test.  The Veteran noted in a cardiology 
consult in May 2009 that he began to have episodes of rapid heat 
beat at night a few months earlier.  He denied difficulty 
breathing or chest pain.  He had numbness in the left shoulder 
and arm.  He also had shortness of breath when walking distances 
over 1/2 block or walking up stairs.  The Veteran denied chills, 
night sweats, weight fluctuation, shortness of breath at night, 
dysuria, frequency or urgency.  The Veteran denied heartburn or 
nausea.  He denied episodes of syncope or seizures.  He reported 
that he would get dizzy if he got up too fast.  The cardiologist 
noted that February 2007 x-rays revealed minimal cardiomegaly and 
mild pulmonary venous congestion.  No pulmonary function tests 
were performed.  A May 2009 addendum noted imaging showed 
concentric hypertrophy of the left ventricle with left 
ventricular chamber dilation, normal left ventricular systolic 
function and no evidence for stress induced ischemia.  The 
Veteran underwent a stress test that was inconclusive.  An EKG 
revealed normal sinus rhythm with LAD and 1VH.  In August 2009, 
the Veteran denied headaches, shortness of breath, chest pain or 
palpitations.  There was no dysuria or hematuria.  

The Board finds that the VA and private treatment records do not 
show that a 100 percent evaluation is warranted.  The treatment 
records do not show that there was clinical evidence of 
congestive heart failure.  In fact, the Veteran went a 
considerable amount of time without treatment from a 
cardiologist.  The treatment records also do not show that there 
was dyspnea or syncope.  Additionally, the Veteran also 
consistently denied chest pain except for one time in February 
2007.  The Veteran reported dizziness only when he would stand up 
too fast.  Further, the echocardiogram in September 2006, just 
over three months after the myocardial infarction, reveals normal 
left ventricular function.  Therefore, the treatment records do 
not show that a 100 percent evaluation is warranted.  See 38 
C.F.R. § 4.104, Diagnostic Code 7006.  

Additionally, the VA Compensation and Pension Examinations do not 
show that a 100 percent evaluation is warranted.  The Board 
acknowledges that the Joint Motion for Remand found that the 
September 2006 VA examination was inadequate because the examiner 
did not review that claims file.  As such, the Board will not use 
the September 2006 examiner's findings to evaluate the Veteran's 
disability.  

The January 2010 VA Compensation and Pension Examination also 
does not provide the medical evidence sufficient to support a 100 
percent evaluation.  The examiner reviewed the claims file, the 
Veteran's past medical records and examined the Veteran.  The 
examiner noted that there was no indication that there was a 
change in the Veteran's cardiac condition since the last exercise 
testing.  The METs level was found to be 4-5.  The examiner noted 
that the Veteran did not exercise or exert himself due to his 
underlying heart condition and fear of a repeat arrest.  
Additionally, the examiner noted that the Veteran used to work as 
a cab driver, but was currently unemployed.  Physical examination 
did not show evidence of congestive heart failure.  There was no 
jugular venous distention, no masses, carotids brisk, no bruits.  
Heart was normal, lungs were normal, extremities were normal and 
the abdomen was normal.  Diagnostic testing (stress thallium 
2009) revealed concentric hypertrophy of the left ventricle 
ventricular chamber dilation, normal left ventricular systolic 
function and no evidence of stress induced ischemia.  The 
examiner noted that the Veteran did not have the diagnosis of 
ischemic heart disease or known coronary artery disease.  The 
Veteran's cardiac arrest was in the context of a cardiac anomaly 
that put him at risk for sudden cardiac death.   

Based on the January 2010 VA examination, the Veteran is not 
entitled to an increased evaluation after August 1, 2006.  The 
examiner found that the Veteran had a cardiac anomaly, not 
symptoms of chronic congestive heart failure.  Additionally, the 
Veteran had a workload of 4-5 METs, not 3 METs, which is required 
for a 100 percent evaluation.  Additionally, the left ventricular 
systolic function was normal, not less than 30 percent.  
Therefore, a 100 percent evaluation is not warranted.   Due to 
the lack of any medical evidence showing that the Veteran's 
service connection heart disability approximates any of the 
criteria for a 100 percent rating for the period after August 1, 
2006, the Board must deny the claim.

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 60 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  The only period of 
hospitalization was the three days in April 2006.  Further, the 
VA examiner found that there was no reason that the Veteran could 
not perform sedentary work.  There was also no indication from 
the Veteran's employer in an April 2006 letter from a cab company 
that he was unable to work due to his heart condition.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2010) is not 
warranted. 

TDIU

The Veteran also contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities and therefore, is entitled to a TDIU.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16 (2010).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2010).

Where a veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), the only remaining 
question is whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  In determining unemployability status, 
the existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
required percentages for service-connected disabilities are met 
and the service-connected disabilities are found to render the 
veteran unemployable.  38 C.F.R. § 4.16(a) (2010).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the evidence shows that the Veteran's service-
connected disability meets the threshold schedular criteria for a 
TDIU.  Here, the Veteran is service-connected for CAD with 
history of myocardial infarction and ventricular fibrillation, 
evaluated as 60 percent disabling.  See 38 C.F.R. § 4.16(a) 
(2010).

Although the Veteran's overall combined disability rating is 60 
percent, the evidence does not show that he is unable to secure 
or follow a substantially gainful occupation as a result of the 
service-connected disability.  38 C.F.R. § 4.16(a) (2006).

Among the evidence regarding the Veteran's ability to perform the 
acts required by employment is a letter from his employer, a taxi 
cab company in April 2006.  In that letter, the cab company 
explained that the Veteran was an Independent Contractor who 
leased a vehicle from the cab company on a daily basis for a fee.  
Although this letter offers few details of the nature and 
frequency of the Veteran's employment, it does acknowledge that 
the Veteran engaged in taxi cab employment and there is nothing 
in this letter to indicate that the Veteran was unable to perform 
the duties of a taxi cab driver for any reason.

Additionally, the VA examinations fail to show that the Veteran 
is unemployable by reason of his service-connected disability.  
Again, the Board acknowledges that the September 2006 VA examiner 
did not review the claims file, however, his observations and the 
Veteran's statements during the examination are relevant.  Of 
note, the Veteran indicated that he was able to shower, dress, go 
to the grocery store, unload the car, bring in the groceries, and 
occasionally climb a flight of stairs from the basement without 
chest pain.  The Veteran reported no difficulty breathing.  The 
examiner also observed during the examination that the Veteran 
could assume and get off the examination table without 
difficulty, his gait was normal and his breathing was unlabored.  

Moreover, in the January 2010 VA examination, the examiner 
reviewed the claims file, reviewed the past medical records and 
examined the Veteran.  The examiner noted that the Veteran 
refused to exert himself out of fear of another arrest incident.  
He did not exercise and was currently unemployed.  After the 
physical examination, the examiner opinion that there was no 
reason that the Veteran could not be gainfully employed at a 
sedentary type job such as desk clerk, reception work, filing, 
etc.  The examiner did not recommend any type of occupation that 
involved heavy lifting or chance of heavy exertion leading to 
increased heart rate, which would put him at risk for cardiac 
arrhythmias, which could be fatal in nature. 

The Veteran's condition, as reported by the VA examiners is not 
so severe as to warrant a TDIU.  Instead, they show that the 
Veteran suffered a myocardial infarction and recovered to the 
extent necessary to perform the basic functions of daily living.  
The Veteran's own statements show that he could perform daily 
living activities.  The January 2010 examiner specifically found 
that the Veteran was able to do sedentary work.  As such, the 
Board finds that the evidence of record does not show that the 
Veteran was unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disability.  

The Board acknowledges that the Veteran may be limited to 
sedentary employment.  To the extent that the Veteran's service-
connected disabilities interfere with his employability, such 
interference is accounted for in the 60 percent rating.  Hence, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010) for 
assignment of an extraschedular evaluation.  Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claims; therefore, that doctrine is not 
for application in this case. Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

An increased rating for service-connected CAD with history of 
myocardial infarction and ventricular fibrillation, currently 
evaluated as 60 percent disabling, is denied.

A total disability rating based on individual unemployability is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


